USDC IN/ND case 3:18-cr-00138-JD-MGG document 99 filed 03/18/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )       CAUSE No.3:18CR138 JD-MGG
                                               )
 SVEN ERIC MARSHALL,                           )
                                               )
                Defendant.                     )


                                             ORDER

       Pending before the Court is the Defendant’s Amended Emergency Motion for Release

[DE 93], and the Court scheduled a telephonic hearing for March 18, 2020. Appearing for the

hearing on behalf government was Assistant United States Attorney Luke R. Reilander, and on

behalf of the Defendant was Donald J. Schmid. The Government orally waived its opportunity

to file a response, and the Defendant agreed to proceed with a telephonic hearing on an

emergency basis.

       The Court, having considered the motion, the supplemental brief, and the arguments of

counsel, FINDS that the potential for the Defendant to contract the COVID-19 virus or a related

coronavirus is no greater in the St. Joseph County Jail than in the general population within the

Michiana area. The Court further FINDS that the jail has not reported any cases of COVID-19

or a related coronavirus, and that the jail has adopted various contagions-prevention protocol to

protect against the exposure, transmission, and spread of those types of viruses. The warden of

the jail is DIRECTED to notify this Court of any reported case of COVID-19 (or a related

coronavirus) within the jail, and it is requested that the warden pre-isolate any individual—like
USDC IN/ND case 3:18-cr-00138-JD-MGG document 99 filed 03/18/20 page 2 of 2


the defendant—who has a heightened risk to contract COVID-19 or related coronavirus. Based

on the forgoing the Defendant’s Emergency Motion for Release is DENIED without prejudice.

       SO ORDERED this March 18, 2020.


                                                        s/Michael G. Gotsch, Sr.
                                                        Michael G. Gotsch, Sr.
                                                        United States Magistrate Judge
